DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 04/08/2022.
Claims 1 – 12, 21, 14 – 20 are renumbered as 1 – 20 respectively.

Allowable Subject Matter
Claims 1 – 12, 14 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 14, 19, a method, system including the teaching of “instantiating, by a system comprising a processor, cartridges selected from a group of cartridges based on a defined file format of raw data received from log files associated with a defined entity, wherein the cartridges define respective conversion processes for the raw data; converting, by the system, the raw data into data representative of a time series, wherein the data comprises respective values of defined variables, and wherein the defined variables characterize elements of the defined entity; identifying a data gap within the data representative of the time series, resulting in identified data; removing the identified data from the data representative of the time series; determining, by the system, that a first set of variables of the defined variables satisfy a defined quality level, wherein the defined quality level is a temporal consistency of the first set of variable and a presence of a first defined variable of the first set of variables within the time series; and outputting, by the system, first time series data of the data representative of the time series, wherein the first time series data is for the first set of variables”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Following are some closest arts:
U.S. 2019/0149440 A1, Rantzau et al, discloses a method, system for converts a stream of network telemetry data into sketches. Identifying anomalies of the data (See Fig. 5 of Rantzau), but does not disclose identifying data gap in time series and ; determining, by the system, that a first set of variables of the defined variables satisfy a defined quality level, wherein the defined quality level is a temporal consistency of the first set of variable and a presence of a first defined variable of the first set of variables within the time series.
U.S. 2019/0147670 A1) Chopra et al discloses a  real time streaming analytics for flight data processing that identifying data gap in time series data but not disclose ; determining, by the system, that a first set of variables of the defined variables satisfy a defined quality level, wherein the defined quality level is a temporal consistency of the first set of variable and a presence of a first defined variable of the first set of variables within the time series.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161